Citation Nr: 9915099	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  93-09 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling, 
to include consideration of the provisions of 38 C.F.R. 
§ 4.16(c) (1996).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.

This matter comes the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of May 1988 by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO). 

The issue of entitlement to a 100 percent schedular rating 
based on individual unemployability pursuant to 38 C.F.R. § 
4.16(c) (1996) is included in the veteran's claim for an 
increased evaluation for PTSD, and is properly before the 
Board for appellate consideration at this time.

The veteran was afforded personal hearings at the RO in July 
1987, May 1991, and August 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The veteran's PTSD is productive of severe social and 
industrial impairment.

3.  Service connection is in effect for PTSD, rated as 70 
percent disabling and residuals of shell fragment wounds to 
both hand and left thigh, each evaluated as noncompensable.

4.  The veteran has occupational history in the restaurant 
and bail bond business, and reportedly became totally 
disabled in 1984.  He is a college graduate and has earned a 
master's degree.

5.  The veteran's PTSD is of sufficient severity as to 
prevent him from engaging in substantially gainful employment 
consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, Diagnostic Code 9411 (effective 
prior to November 7, 1996).

2.  The criteria for entitlement to a 100 percent schedular 
evaluation based on individual unemployability due to PTSD 
pursuant 38 C.F.R. § 4.16(c) have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.16(c), Diagnostic 
Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has intrusive thoughts on a 
daily basis, has nightmares 5 times per week, and has 
flashbacks on a monthly basis.  In addition, he asserts that 
he has problems with people, including members of his family, 
causing him to keep to himself.  

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
instant claim is plausible.  This finding is based in part on 
the veteran's assertion that his psychiatric disorder has 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board finds that no further development of 
the record is necessary before appellate disposition is 
completed.  All records of treatment indicated by the veteran 
have 
been associated with the claims file.  In addition, he was 
recently examined by the VA and the reports of the 
examinations have been made part of the records on file.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earning capacity. 3 8 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The PTSD is currently evaluated as 50 percent disabling under 
Diagnostic Code 9411 of the Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  Under Diagnostic Code 9411, a 100 percent 
evaluation may be assigned for PTSD where attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community and where 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic and explosions of aggressive energy) associated with 
almost all daily activities resulting in profound retreat 
from mature behavior.  The individual is demonstrably unable 
to obtain or retain employment.  

A 70 percent rating evaluation is warranted for PTSD when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

During the course of the appeal, the rating criteria for 
mental disorders were amended, effective November 7, 1996.  
Under the revised rating criteria, a 50 percent disability 
evaluation is warranted when occupational and social 
impairment is found with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted when there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. Part 
4, Diagnostic Code 9411, effective November 7, 1996.

Since the schedular criteria (regulatory) changed during the 
appeal prior to a final Board decision on the issue, the 
version most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

The veteran has been receiving intermittent medical treatment 
for his psychiatric illness at several facilities from 1985 
to the present.  He was awarded disability benefits by the 
Social Security Administration for physical and psychiatric 
disorders, effective from February 1985.  

From July 1985 to 1987 the veteran underwent several VA 
psychiatric and psychological evaluations.  A hearing was 
held at the RO in July 1987.  At that time, the veteran 
testified as to his stressors and symptoms associated with 
his PTSD.  In February 1988, the Board granted service 
connection for PTSD.  In a May 1988 rating action, the RO 
assigned a 30 percent rating for the PTSD.  

The veteran continued to receive treatment at a VA facility 
for his PTSD.  A VA examination conducted in May 1990 
revealed a diagnosis of dysthymic disorder.  A hearing was 
held at the RO in May 1991.  At that time the veteran 
provided testimony regarding the symptoms associated with the 
PTSD.  In May 1992, the RO increased the 30 percent rating in 
effect for the PTSD to 50 percent.
A VA psychiatric examination was conducted in May 1996.  At 
that time, the veteran complained of problems with memory; 
and of avoiding crowds, public places, and closed rooms.  He 
also complained of recurring nightmares of Vietnam and 
exaggerated startle response.  He stated that he slept with 
bright light in his room.  He described chronic depression 
and numbing towards others.  He had chronic anxiety.  He 
stated that he experienced flashbacks of his combat 
experiences.  He indicated that that he had been married 4 
times and had two children.  He was last employed as a 
restaurant and lounge owner in 1985.  

The examination showed that the veteran was anxious and 
depressed.  He denied present suicidal and homicidal 
ideations.  He had a 20 year history of suicidal thought of a 
general nature.  He denied hallucinations and delusions.  He 
was oriented to time, place, person, and situation.  His 
judgment was intact.  The diagnosis was PTSD, chronic, severe 
with social and occupational impairment causing 
unemployability.

Received in May 1996 was the Veteran's Application for 
Increased Compensation Based on Unemployability.  At that 
time the veteran indicated, that he had last worked full time 
in March 1983, and that he became too disabled to work in 
December 1984.  He reported occupational history from 1981 to 
1985 as a restaurant owner and bail bondsman.  He was also 
the owner of several other businesses dating back to 1974.  
He had a college education.

The veteran continued to receive intermittent treatment at a 
VA facility for his PTSD to February 1997.  A hearing was 
held at the RO August 1997.  He testified that his PTSD 
disability had prevented him from completing his Ph.D. 
program.  He stated that he had a master's degree in military 
naval history.  He stated that he had trouble getting close 
to people, including members of his family.  He testified 
that he controlled his temper through the use of medications.  
The veteran also reported to having no social life and no 
friends.  He added that he slept a lot, though the sleep was 
often interrupted by nightmares.  He testified that he 
sometime woke up, got his gun, and walked around the house.  
He claimed to experience strong startle response and 
flashbacks.  The veteran's wife testified that the veteran 
experienced nightmares, that he rarely showed emotion, and 
that he was easily startled.  

The veteran underwent a VA psychiatric examination in October 
1997.  The veteran would not talk about his war experiences 
and reported that he would not watch war movies.  He informed 
the examiner that he had troubling intrusive thoughts on a 
daily basis, which were occurring more often than in the 
past.  He added that he had nightmares five times per week 
which appeared more severe since they were in color.  The 
veteran also reported having flashbacks about once per month 
which also appeared to be more severe than previously 
experienced.  He noted that he could not get close to people.  

The examiner stated that the veteran had a number of 
depressive symptoms, including crying spells.  The veteran 
claimed to experience suicidal thoughts about twice a week 
without any particular plan.  It was reported that the 
veteran had no friends or hobbies.  The examiner indicated 
that he could not elicit any psychotic indices and that the 
veteran was in the range of average intelligence.  Diagnoses 
included PTSD and severe major depressive disorder, without 
psychotic features.  A Global Assessment of Functioning Scale 
(GAF) score of 50 was also provided. 

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed.1994).  A GAF score of 41 to 50 
is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

To summarize, the current medical evidence reflects that the 
veteran is experiencing significant symptoms relative to his 
PTSD, including flashbacks, nightmares, intrusive thoughts, 
insomnia, depression and isolation. 

As previously indicated, the veteran was assigned a GAF score 
of 50 by a VA examiner in October 1997, which is indicative 
of serious symptoms.  It is additionally noted that the VA 
examiner in the May 1996 classified the PTSD as chronic and 
severe.

In view of the persistence and severity of symptoms and 
findings associated with the service connected PTSD, it is 
the Board's judgment that the degree of disability resulting 
from the PTSD results in severe social and industrial 
impairment.  Accordingly, a 70 percent rating is warranted 
under the rating criteria in effect prior to November 7, 
1996.  See Karnas, supra.

The current symptoms and findings relative to the PTSD do not 
satisfy the criteria for a 100 percent schedular evaluation 
under either the old or the revised rating criteria.  The 
medical evidence does not establish that there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name. 

Additionally, the evidence does not suggest that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior. 

In addition to PTSD, service connection is also in effect for 
residuals of shell fragment wounds to both hand and left 
thigh, each evaluated as noncompensable.

In view of the previously discussed grant of 70 percent, the 
provisions of 38 C.F.R. § 4.16(c) (1996) must be considered.  
In such cases where the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes the veteran 
from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (in effect prior to November 7, 
1996).

In this regard, the veteran has been found to be severely 
impaired.  The VA examiner in May 1996 indicated that the 
veteran was not employable due to his PTSD.  Most recently, 
in October 1997, he was assigned a GAF score of 50, which is 
indicative of serious problems, including the inability to 
keep a job.  The record also reflects that the veteran has 
employment experience in the restaurant and bail bond 
business, and reportedly last worked full time in 1983.  He 
is a college graduate and has obtained a master's degree in 
history.  In view of the severity of the PTSD, the Board 
concludes that the PTSD is so debilitating as to prevent the 
veteran from obtaining and maintaining substantially gainful 
employment consistent with his education and occupational 
background.  A 100 percent schedular rating is thus warranted 
with pursuant to 38 C.F.R. § 4.16(c), which was in effect 
prior to November 1996.  In assigning the effective date of 
the increased rating, it is requested that the RO considered 
staged ratings as set forth in Fenderson v. West, 12 Vet App. 
119 (1999).


ORDER

An increased rating to 70 percent for PTSD and a 100 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.16(c) (1996) 
are granted, subject to the laws and regulations governing 
the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

